Citation Nr: 0203229	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  93-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for arthritis of the 
neck.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had almost continuous active military service 
from September 1947 to October 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before the Board at hearings 
conducted at the RO in June 1993 and September 1997.  
Transcripts of the hearings have been associated with the 
claims folder.

The Board observes that this appeal initially included the 
issues of entitlement to service connection for right ear 
hearing loss and entitlement to an increased evaluation for 
left ear hearing loss.  However, during the pendency of this 
appeal, the RO granted service connection for right ear 
hearing loss and evaluated the right ear hearing loss with 
the left ear hearing loss as noncompensably disabling.  

When this matter was most recently before the Board in 
February 1998, it was remanded for further development.  It 
was returned to the Board in October 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained by the RO.

2.  A one-inch scar in the upper frontal parietal region 
under the veteran's hairline is the result of an injury he 
sustained during his active naval service.

3.  Arthritis of the neck was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.

4.  The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 58 decibels (dB) 
in the right ear and 38 dB in the left ear, with speech 
discrimination ability of not less than 84 percent in the 
right ear and 92 percent in the left ear.


CONCLUSIONS OF LAW

1.  A one-inch scar in the upper frontal parietal region 
under the veteran's hairline is due to a head injury incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Arthritis of the neck was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met, under the rating criteria in 
effect prior to or from June 10, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100-6110 (1998); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, 4.87, 
Diagnostic Codes 6110 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
claims on appeal are liberalizing and are therefore 
applicable to these claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that RO has considered the veteran's 
claims on the merits and has informed the veteran of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  Further, the record reflects that the RO 
has advised the veteran of the evidence it considered in its 
determination of his claims.  The veteran has submitted 
pertinent evidence in support of his claims.  In addition, 
the RO has made a concerted effort to obtain all medical 
evidence referenced by the veteran.  There is no indication, 
nor has it been contended, that there are any outstanding 
medical records which could be obtained to substantiate the 
veteran's claims.  The RO has also afforded the veteran with 
VA medical examinations for the purpose of determining the 
nature and etiology of the veteran's claimed head and neck 
disabilities.  Similarly, the veteran was afforded a VA 
audiology examination to determine the severity of his 
service-connected bilateral hearing loss.

In sum, all available evidence and information necessary to 
substantiate these claims have been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  The veteran will therefore not 
be prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA.  A 
remand for RO consideration of the claims under the 
implementing regulations would only serve to further delay 
resolution of the veteran's claims with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the claims.

II.  Service Connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112(a), 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Residuals of Head Injury 

Service medical records reflect that the veteran was in a 
motor vehicle accident in December 1961.  He sustained a 
laceration to his scalp, which was sutured.  X-rays of his 
skull were negative.  A neurological evaluation was normal.  
The veteran was held in the hospital for surgical observation 
for a suspected concussion.  He was released 24-hours later 
with an indication that no disease was found and that he 
could be returned to duty.  On examination for discharge, the 
veteran was noted to have a one-inch scar on his head that 
was described as well-healed and non-symptomatic.

During his personal hearing before the Board in June 1993, 
the veteran reported that he had been in a car accident in 
service.  He said his head struck the forward windshield.  He 
stated he had a scar on his head from this injury.  He could 
not recall whether he had sustained a concussion.  Although 
he reported currently experiencing headaches and episodes of 
dizziness, the veteran was unable to say whether there was an 
etiological link between those problems and his in-service 
head injury.  He rendered similar testimony when he appeared 
at a hearing before the undersigned in November 1997.  At 
that time, the veteran stated that the only clear residual 
stemming from his in-service motor vehicle accident was the 
scar located on his head.

The veteran was afforded a VA general medical examination in 
April 1998.  The examiner indicated that he had reviewed the 
veteran's claims folder and discussed the findings contained 
in his service medical records.  He also referenced the 
testimony the veteran gave in November 1997.  On physical 
examination, there was a hardly visible, very thin, one-inch 
scar in the upper frontal parietal region under the veteran's 
hair.  The scar was non-tender.  Neurological examination 
revealed intact sensorium, normal cranial nerves, and normal 
deep tendon reflexes.  No pathological reflexes were 
elicited.  Romberg test was negative.  The diagnoses were 
general physical examination not remarkable and post-
traumatic scar, left frontal parietal area, hardly visible, 
non-tender, and no clinical evidence of significant residual.

The evidence clearly shows that the veteran sustained a head 
injury in service for which sutures were required.  The scar 
from this injury was noted at the time of his discharge 
examination and its presence was confirmed on the April 1998 
VA general medical examination.  The VA examiner specifically 
indicated that the scar on the veteran's head was post-
traumatic in nature and stemmed from his in-service head 
injury.  There is no evidence to the contrary.  

In view of the foregoing evidence, the Board finds that 
preponderance of the evidence establishes that service 
connection for a post-traumatic scar on the left parietal 
area (claimed as a residual of a head injury) is warranted.  
The veteran has not claimed any other residual of the head 
injury, and no other residual of the head injury is shown by 
the evidence.

B.  Arthritis of the Neck

The veteran's clinical records as well as his service medical 
records were obtained by the RO.  They document no diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
neck.  The veteran's December 1966 discharge examination 
indicated that his spine was normal.  Similarly, reports of 
VA examinations conducted in January 1968 are negative for 
any diagnosis, complaint or abnormal finding pertaining to 
the veteran's neck.

A medical certificate and history shows that the veteran was 
hospitalized at the Oklahoma Veterans Center in Sulphur, 
Oklahoma, in June 1981 with the complaint of chest pain.  In 
addition to describing the symptoms of his chest pain in 
greater detail, the veteran gave a history of having 
sustained, in 1972, an electric shock of 440 volts wherein 
both arms were involved simultaneously and he was thrown 
approximately 10 feet away from the site of the accident.  He 
reported that he did not sustain any injury except for some 
dull ache along the cervical spine.  The veteran also 
reported that he had osteoarthritis and arthritis involving 
the cervical and lumbosacral segments of the spine for 
approximately 10 to 12 years. 

In a July 1988 progress note described as a new patient 
evaluation, R.D. Brown, M.D., noted that the veteran reported 
he was on no medication except for aspirin for degenerative 
disease of the neck.  The veteran also gave a history of an 
electrical injury to his neck about 20 years earlier stating 
that since then he had had intermittent numbness, stiffness 
and pain in the neck, particularly when doing heavy work 
above his head.  Progress notes dated in October 1988, 
January 1989 and December  1990 show that Dr. Brown made 
recommendations about the veteran's diet and in December 1990 
noted that the veteran complained of sharp stabbing pain from 
the left posterior neck to the left shoulder and left 
temporal area, and had a history of  degenerative joint 
disease of the spine.  On physical examination, there was 
decreased lateral motion of the neck.  The plan in December 
1990 included a computerized tomography (CT) scan of the 
neck.

A December 1990 radiology consultation report from a military 
hospital indicates that a CT scan of the cervical spine at 
C5-6, C6-7 and C7-T1 showed severe anterior and posterior 
bone formation at all levels, most severe at C6-7, midline 
and to the left.  There was moderate facet arthropathy with 
spurring, bilaterally, at all three levels.  There was 
foraminal spur encroachment, bilaterally, at C5-6 and C6-7, 
worse on the left.  The radiologist stated that multiple 
levels were involved, predominately with bony overgrowth 
consistent with nerve root compromise and radiculopathies.

In an April 1991 letter, Dr. Brown referred the veteran to 
R.L. Remondino, M.D., for evaluation of degenerative disease 
of the cervical spine and possible cervical stenosis.  In a 
July 1991 letter, Dr. Remondino stated that the veteran 
presented complaining of neck and right upper extremity and 
rare left upper extremity radicular pain.  The veteran 
reported that his symptoms had been progressive for the past 
10 years since he grabbed a 440-volt wire.  He reportedly 
noticed not only pain, but numbness and weakness.  Dr. 
Remondino stated that the CT scan in December 1990 was 
consistent with degenerative cervical disc disease and 
cervical spondylosis at C4-5, C5-6 and C6-7.  Dr. Remondino 
reported his examination findings and an impression of 
cervical spondylosis, C4-5, C5-6 and C6- 7.  He recommended a 
cervical myelogram and CT scan for further evaluation.

Reports from Baptist Medical Center show that the veteran 
underwent an electromyogram (EMG) and nerve conduction 
velocity studies of the right arm, a cervical myelogram, a 
cervical CT scan and chest X-rays in July 1991.  In an August 
1991 letter, Dr. Remondino noted that the cervical myelogram 
was consistent with severe spondylosis at C3-4, C4-5, C5-6 
and  C6-7.  The CT scan showed central disc herniation at C4-
5, C5-6 and C6-7 and foraminal stenosis at C4-5, C5-6, C6-7 
and C7-T1.  The EMG and nerve conduction velocity studies of 
the right arm were normal.  In his August 1991 letter, Dr. 
Remondino recommended conservative management including 
physical therapy.  Clinical records from a private physical 
therapist show that the veteran was referred by Dr. Remondino 
and presented with a chief complaint of pain and discomfort 
of the cervical spine and decreased range of motion and pain 
in the right upper extremity.  The clinical records show that 
the veteran received physical therapy during August 1991.

At his personal hearing in June 1993, the veteran testified 
that he first started having problems with his neck in 1957.  
He said he received 10-days of treatment that involved ice 
packs and ice rubs.  He stated he continued to experience 
neck pain throughout the remainder of his service.  The 
veteran reported that he was diagnosed with arthritis of the 
cervical spine in 1971 or 1972 at Reynolds General Army 
Hospital in Fort Sill, Oklahoma. 

At the September 1997 hearing, the veteran testified that he 
did not know how his arthritis came about but said that in 
1957 or 1958 in service he had to have an ice rub on his neck 
and shoulders every day for about a month because of 
arthritis.  He testified that he did not complain again in 
service about this but just took aspirin.  He testified that 
he had been told by his private physician that his arthritis 
had been there a long time.  The veteran also testified that 
he was initially diagnosed with arthritis, probably in 1968, 
at the military hospital at Fort Sill, Oklahoma.  He said he 
would attempt to obtain the Fort Sill records.

The matter was remanded by the Board in February 1998 for the 
purpose obtaining medical records referenced by the veteran 
during the course of the appeal.  The RO was also asked to 
schedule the veteran for a VA orthopedic examination to 
determine the nature and etiology of the veteran's cervical 
spine disorder.

In April 1998, the veteran was afforded a VA orthopedic 
examination.  He reported that he initially developed pains 
in the posterior neck and shoulder in 1957.  He said he was 
treated with nothing more than ice rubs.  He denied taking 
medicine or undergoing surgery.  The findings of his post-
service CT scan, EMG, and MRI were discussed.  A physical 
examination was conducted.  X-rays of the cervical spine 
revealed degenerative joint disease changes of the cervical 
spine with narrowed discs between C5 and C7.  There was no 
evidence of acute or chronic compressions.  An MRI of the 
cervical spine was also performed.  After reviewing the 
claims folder and considering the results of these diagnostic 
studies, the examiner issued a January 2000 addendum wherein 
he opined that the arthritis of the veteran's cervical spine 
was degenerative in nature, and that the arthritis did not 
appear to be related to the veteran's military service.  

Additional medical records received from Oklahoma Memorial 
Hospital and McQuistion Regional Medical Center were either 
duplicative of evidence already considered by VA or not 
relevant to the issue on appeal.  In June 1998, a 
representative from Ft. Sill reported that a thorough search 
of its medical records files revealed no records pertaining 
to the veteran.  The representative suggested that the RO 
contact the National Personnel Records Center (NPRC) to 
ascertain whether any records had been forwarded to that 
facility.  In this regard, the Board noes that the veteran's 
service medical and clinical records in the possession of 
NPRC were provided to the RO and associated with the claims 
folder.

On review of the foregoing evidence, the Board has concluded 
that the preponderance of the evidence establishes that 
arthritis of the veteran's neck was not present in service or 
manifested within one year of his discharge from service, and 
is not etiologically related to service.  The veteran's 
service medical records are negative for evidence of a neck 
disability, and in fact show that his neck was found to be 
normal on examination for discharge.  There is no post-
service medical evidence of any of any neck disorder until 
many years after the veteran's discharge from service.  He 
has not submitted any credible medical evidence to support 
his argument that his current arthritis of the neck is 
etiologically related to his purported complaints of neck 
pain in service.  Moreover, a VA examiner has clearly opined 
that arthritis of the veteran's neck is not etiologically 
related to service.  For these reasons, the Board finds that 
service connection for arthritis of the neck is not 
warranted. 

III.  Evaluation of Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Before addressing the merits of this claim, the Board notes 
that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2001).  The RO 
applied the revised criteria in its evaluation of the 
veteran's claim, and notified the veteran of its decision in 
an August 2001 supplemental statement of the case.

Where the applicable laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991); see also Baker 
v. West, 11 Vet.App. 163, 168 (1998).

Substantively, the former and current criteria are the same 
except that the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VI(a), whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VI(a), whichever results in a higher evaluation.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2001).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency 
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

Service medical records include the reports of audiograms in 
September 1964, December 1966, and April 1967.  The reports 
show a fluctuation in the veteran's hearing acuity.  The 
reports also indicate that the veteran worked in environments 
where he was exposed to noise.  Specifically, he had a long 
history of working on a flight line and being exposed to jet 
aircraft engines.  

The veteran filed a claim for service connection for 
bilateral hearing loss in November 1991.  By a rating action 
dated in August 1992, service connection for right ear 
hearing loss was denied by the RO.  Service connection for 
left ear hearing loss, however, was granted.  A 
noncompensable disability evaluation was assigned due to the 
veteran's failure to report for a scheduled VA examination. 

In June 1993, the veteran was afforded a personal hearing 
before the Board.  He asserted that the evidence of record 
clearly showed that he had noise exposure in service, and 
that the hearing loss he experienced in both his ears was 
etiologically related to that acoustic trauma.  He argued 
that service connection was warranted for bilateral hearing 
loss.  He also contended that he deserved a higher disability 
rating.  Similar testimony was made by the veteran during his 
November 1997 personal hearing before the undersigned.  

An April 1992 report from Oklahoma Memorial Hospital 
indicates that the veteran was evaluated for complaints of 
vertigo, hearing loss, and a 40-year history of tinnitus.  He 
stated he had served with the Air Force for 22-years and had 
been exposed to noise during that period.  There was no 
evidence of acoustic reflex delay.  The veteran had normal 
reflexes bilaterally.  Based on the results of an 
audiological evaluation, the veteran was found to have 
moderate to moderately-severe sensorineural high frequency 
hearing loss in his left ear and moderate to severe 
sensorineural high frequency hearing loss in his right ear.

On an authorized VA audiological evaluation conducted in May 
1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
65
90
LEFT
15
20
15
45
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

On an authorized audiological evaluation conducted in April 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
65
90
LEFT
15
20
20
40
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

A report of audiometric tests from Otologic Medical Center 
was associated with the claims folder in June 1998.  The 
report shows that the veteran had his hearing tested in April 
1992, May 1992, and September 1992.  The results of the April 
1992 evaluation showed an average hearing threshold level of 
58 in the right ear and 30 in the left ear.  The results of 
the May 1992 evaluation showed an average hearing threshold 
level of 54 in the right ear and 25 in the left ear.  The 
results of the September 1992 evaluation showed an average 
hearing threshold level of 53 in the right ear and 28 in the 
left ear.  Speech discrimination testing was conducted with 
each evaluation, but not in accordance with the methods and 
standards prescribed by VA.

In reviewing the evidence, the Board notes that the veteran's 
most recent VA audiological evaluation, in April 1998, 
evidenced the greatest degree of hearing impairment.  The 
four-frequency averages for the right ear and left ears were 
58 dB and 38 dB, respectively.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear, 
and 92 percent in the left ear.  Application of these scores 
to table VI results in designation of III for the right ear 
and I for the left ear. When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is noncompensable under 
Diagnostic Code 6100.

The Board has considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  The current evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz or a puretone threshold of 70 dB or more 
at 2000 Hertz. Further, the audiological test results do not 
reflect puretone thresholds in the 1000, 2000, 3000, and 4000 
Hertz frequencies at 55 dB or more.  Application of sections 
4.86(a) and (b) would therefore be inappropriate.

The Board thus concludes that while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the evidence of record establishes 
that the current noncompensable rating for bilateral hearing 
loss is appropriate.  In so deciding, consideration has been 
given to assigning staged ratings; however, at no time during 
the period in question has the veteran shown disablement in 
excess of that contemplated by the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board notes that the 
veteran has not required hospitalization for his hearing 
disability and that the manifestations of this disability are 
those contemplated by the assigned evaluation.  In sum, there 
is no indication that the average industrial impairment 
resulting from his hearing disability is to a compensable 
degree.  Therefore, the Board has concluded that referral for 
extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a scar on the left 
parietal area due to a service head injury is granted.




Entitlement to service connection for arthritis of the neck 
is denied.

Entitlement to a compensable evaluation bilateral hearing 
loss is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

